IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-40,814-03


EX PARTE ROBERT CALDERON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CRHC-04-0103720 IN THE 216TH DISTRICT COURT

FROM BANDERA COUNTY



 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of indecency with
a child and sentenced to two years' imprisonment. 
	Applicant contends that he is being denied credit for time confined prior to conviction for
which a detainer was lodged for this offense.  Documents in this record indicate that such credit
would entitle Applicant to immediate release.  Applicant has alleged facts that, if true, might entitle
him to relief.  In these circumstances, additional facts are needed.  As we held in Ex parte Rodriguez,
334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for making
findings of fact.
	The trial court may use any means set out in Tex. Code Crim. Proc. art. 11.07, § 3(d).  The 
court shall determine whether a detainer for this offense was lodged against applicant while he was
serving another sentence at the Texas Department of Criminal Justice, State Jails Division, and, if
so, whether applicant has received credit for the period such detainer was in effect.  The court shall
also determine when applicant's sentence is currently scheduled to discharge, and may make any
other findings of fact and conclusions of law that it deems relevant and appropriate to the disposition
of Applicant's claim for habeas corpus relief.
	This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 15 days of this order.  A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 30 days of the date of this order.  Any extensions of time shall be
obtained from this Court. 
Filed: October 8, 2008
Do not publish